PAPP INVESTMENT TRUST March 12, 2012 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Papp Investment Trust 811-22359; 333-163423 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting and Proxy Statement, to be furnished to shareholders of the Papp Small & Mid-Cap Growth Fund, a series of Papp Investment Trust, in connection with a Special Meeting of Shareholders scheduled to be held on May 1, 2012. If you have any questions or comments concerning this filing, please telephone the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
